Appeal from a final judgment of the Supreme Court, entered in the Albany county clerk’s office on March 17, 1937, upon the verdict of a jury in favor of the plaintiff against the defendants for $3,000 damages and $106.40 costs. Plaintiff was driving an automobile truck and trailer easterly on the south side of the Albany-Sehenectady State highway, a straight and level four-strip concrete pavement. He had parked his vehicle off the pavement on the south side. As he started up and pulled back on the pavement, defendant’s truck, coming from the rear and following another truck which went on by in safety, ran into the rear of plaintiff’s vehicle. Plaintiff testified that his truck and trailer were fully lighted. Appellants contended that plaintiff’s truck was not moving and was parked on the pavement without lights. The case presents only a question of fact which was resolved by the jury in plaintiff’s favor. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.